STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re Z. L. D. LEONARD, Minor.                                       August 18, 2015

                                                                     No. 325979
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 01-401965-NA


Before: OWENS, P.J., and SAAD and GADOLA, JJ.

PER CURIAM.

        Respondent-mother appeals as of right from an order terminating her parental rights and
the unidentified father’s parental rights to a minor child, ZL, under MCL 712A.19b(3)(a)(i)
(parent is unidentifiable), (g) (failure to provide proper care and custody), (i) (parental rights to
another child were terminated because of neglect or abuse), (j) (reasonable likelihood of harm),
(l) (parental rights to another child were terminated), and (n) (parent is convicted of a specified
crime). We affirm.

                                       I. BACKGROUND

        In 2002, respondent-mother’s parental rights to her three minor children were terminated
after she pleaded guilty in a separate criminal case to three counts of first-degree criminal sexual
conduct, MCL 750.520b(1)(c), three counts of production of child sexually abuse material,
MCL 750.145c(2), and one count of second-degree criminal sexual conduct,
MCL 750.520c(1)(c). Respondent-mother was released in 2008, but was sent back to prison
until 2012 because of a parole violation. She was discharged from parole in April 2014, and ZL
was born shortly thereafter. Respondent-mother testified that the she did not know the identity
of ZL’s father.

        In June 2014, the Department of Human Services filed a petition asking the court to take
jurisdiction over ZL and to terminate respondent-mother’s and the unknown father’s parental
rights to the child. Following bifurcated hearings, a referee issued a report “recommend[ing] that
the parental rights of the mother [and] the father, John Doe be terminated in accordance with the
following statutory provisions”: MCL 712A.19b(3)(a)(i), (g), (i), (j), (l), and (n). The referee
did not identify which statutory grounds applied to each parent, nor did he specify which
subsections of MCL 712A.19b(3)(n) applied in this case. On December 12, 2014, the trial judge
signed and adopted the referee’s recommendations and report, and entered an order terminating
both the unknown father’s and respondent-mother’s parental rights.


                                                -1-
                                    II. STATUTORY BASIS

        In her statement of the questions presented, respondent-mother asserts that the trial court
erred when it found by clear and convincing evidence that termination of her parental rights was
appropriate under MCL 712A.19b(3)(a)(i), (g), (i), (j), and (n)(i). The trial court erred to the
extent that it found there was clear and convincing evidence to terminate respondent-mother’s
parental rights under MCL 712A.19b(3)(a)(i) and (g); however reversal is unwarranted because
respondent-mother waived any error with regard to MCL 712A.19b(3)(i), (l), and (n)(i) by
failing to address these statutory provisions in the substantive portion of her appellate brief, and
because clear and convincing evidence supported termination under MCL 712A.19b(3)(j), (l),
and (n)(i).

       “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich. App. 701, 709;
846 NW2d 61 (2014). A finding of fact is clearly erroneous if this Court is definitely and firmly
convinced that the trial court made a mistake. Id. at 709-710. Clear and convincing evidence
need only establish one statutory ground to warrant termination of parental rights. In re HRC,
286 Mich. App. 444, 461; 781 NW2d 105 (2009). When sufficient evidence supports termination
under any statutory ground, a court’s erroneous invocation of an additional ground constitutes
harmless error. In re Williams, 286 Mich. App. 253, 273; 779 NW2d 286 (2009).

                                   A. MCL 712A.19b(3)(a)(i)

        Respondent-mother argues that the trial court erred in relying upon
MCL 712A.19b(3)(a)(i) to terminate her parental rights. MCL 712A.19b(3)(a)(i) provides that a
trial court may terminate a respondent’s parental rights if it finds that “[t]he child’s parent is
unidentifiable, has deserted the child for 28 or more days, and has not sought custody of the child
during that period.” The statute further provides, “For the purposes of this section, a parent is
unidentifiable if the parent’s identity cannot be ascertained after reasonable efforts have been
made to locate and identify the parent.” MCL 712A.19b(3)(a)(i).

       When rendering his oral decision, the referee stated that a statutory basis existed to
terminate the father’s parental rights because he was not identifiable and had deserted ZL for 28
or more days. However, the referee’s report corresponding with the order terminating
respondent-mother’s parental rights did not distinguish between the statutory grounds used for
each parent. To the extent that the trial court may have relied upon MCL 712A.19b(3)(a)(i) in
terminating respondent-mother’s parental rights, such reliance was clearly erroneous because
there was no evidence that respondent-mother was unidentifiable or that she deserted ZL.

                                    B. MCL 712A.19b(3)(g)

       Respondent-mother also argues that the trial court erred in finding that her parental rights
to ZL could be terminated under MCL 712A.19b(3)(g). Parental rights may be terminated under
MCL 712A.19b(3)(g) if “[t]he parent, without regard to intent, fails to provide proper care or
custody for the child and there is no reasonable expectation that the parent will be able to provide
proper care and custody within a reasonable time considering the child’s age.” The report
accompanying the trial court’s termination order stated that termination of parental rights was

                                                -2-
proper under MCL 712A.19b(3)(g); however, the report failed to specify whether this statutory
basis applied to respondent-mother, the unidentified father, or both parents.

       To the extent that the trial court may have relied upon MCL 712A.19b(3)(g) in
terminating respondent-mother’s parental rights, the court clearly erred. There was no evidence
presented at the termination hearing regarding respondent-mother’s care and custody of ZL.
Instead, the only evidence presented indicated that respondent-mother was previously convicted
of criminal sexual conduct relating to other minor children, that her parental rights to her three
other children were terminated in 2002, and that she was diagnosed with bipolar depression.
There was no testimony presented regarding her care and custody of ZL. Therefore, any reliance
on MCL 712A.19b(3)(g) with respect to respondent-mother was erroneous.

                                     C. MCL 712A.19b(3)(i)

        MCL 712A.19b(3)(i) provides that a trial court may terminate a respondent’s parental
rights if it finds by clear and convincing evidence that “[p]arental rights to 1 or more siblings of
the child have been terminated due to serious and chronic neglect or physical or sexual abuse,
and prior attempts to rehabilitate the parents have been unsuccessful.” Although respondent-
mother references MCL 712A.19b(3)(i) in her statement of the questions presented, she does not
provide any argument with respect to this statutory provision in her brief. See Berger v Berger,
277 Mich. App. 700, 712; 747 NW2d 336 (2008) (“A party abandons a claim when it fails to
make a meaningful argument in support of its position.”). Accordingly, respondent-mother
abandoned any error with regard to this statutory ground on appeal.

                                     D. MCL 712A.19b(3)(j)

        Respondent-mother argues that the trial court erred in finding that termination of her
parental rights was proper under MCL 712A.19b(3)(j). MCL 712A.19b(3)(j) provides that a trial
court may terminate a respondent’s parental rights if it finds by clear and convincing evidence
that “[t]here is a reasonable likelihood, based on the conduct or capacity of the child’s parent,
that the child will be harmed if he or she is returned to the home of the parent.”

        Evidence presented at the statutory basis hearing revealed that respondent-mother’s
parental rights to her three other children were terminated in a previous proceeding, and that
respondent-mother had previous convictions for criminal sexual conduct involving children.
Respondent-mother testified that she was convicted of criminal sexual conduct in 1997, and she
served 15 years in prison. Respondent-mother was released in 2008, but was sent back to prison
until 2012 because of a parole violation. The trial court did not clearly err in finding that this
evidence demonstrated with reasonable likelihood that ZL would be harmed if returned to
respondent-mother’s care because respondent-mother had a long history of criminal sexual
behavior involving children and was only recently released from parole.

                                     E. MCL 712A.19b(3)(l)

        MCL 712A.19b(3)(l) provides that a trial court may terminate a respondent’s parental
rights if it finds by clear and convincing evidence that the respondent’s “rights to another child
were terminated as a result of proceedings under [MCL 712A.2] or a similar law of another
state.” Initially, respondent-mother waived any challenge to the trial court’s findings with
                                                -3-
respect to this statutory ground by failing to address it in her brief on appeal. See Berger, 277
Mich. App. at 712. Moreover, there was clear and convincing evidence to support the trial court’s
decision on this statutory basis.

        Respondent-mother admitted at the termination hearing that her parental rights to three
other children were terminated in 2002. This testimony provided clear and convincing evidence
that MCL 712A.19b(3)(l) applies in this case. Again, even assuming that the trial court erred
with regard to all of the other statutory grounds for termination, the trial court’s error was
harmless because it only needed one ground to terminate respondent-mother’s parental rights.
See In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011) (“Only one statutory ground need
be established by clear and convincing evidence to terminate a respondent’s parental rights, even
if the court erroneously found sufficient evidence under other statutory grounds.”).

                                    F. MCL 712A.19b(3)(n)(i)

        Finally, the trial court did not err in finding that termination of respondent-mother’s
parental rights was proper under MCL 712A.19b(3)(n)(i). MCL 712A.19b(3)(n)(i) provides that
termination is appropriate if a parent is convicted of “[a] violation of section 316, 317, 520b,
520c, 520d, 520e, or 520g of the Michigan penal code” and “the court determines that
termination is in the child’s best interests because continuing the parent-child relationship with
the parent would be harmful to the child.” Respondent-mother waived any error with respect to
this statutory basis by failing to provide argument on it in her appellate brief. See Berger, 277
Mich. App. at 712. Further, clear and convincing evidence supported the trial court’s conclusion
on this statutory provision.

       Evidence presented at the statutory basis hearing revealed that respondent-mother was
convicted of criminal sexual conduct under MCL 750.520b and MCL 750.520c. Accordingly,
respondent-mother was convicted of applicable crimes under MCL 712A.19b(3)(n)(i). Further,
respondent-mother testified that she served 15 years in prison for her crimes, that she was
released from prison in April 2012, and that she was discharged from parole in April 2014, only
two months before ZL’s birth. Under these circumstances, the trial court did not clearly err in
finding that termination under MCL 712A.19b(3)(n)(i) was warranted because continuing the
parent-child relationship between ZL and respondent-mother would be harmful to the child.

                                       II. BEST INTERESTS

      Respondent-mother next argues that the trial court erred when it determined by a
preponderance of the evidence that termination of her parental rights was in ZL’s best interests.
We disagree.

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights . . . .” MCL 712A.19b(5). This Court reviews for clear error a trial court’s best-
interest determination. In re White, 303 Mich. App. at 713. In assessing whether termination of
parental rights is in a child’s best interests, the trial court should weigh all evidence available to
it. Id. The court may consider factors including “ ‘the child’s bond to the parent, the parent’s



                                                 -4-
parenting ability, the child’s need for permanency, stability, and finality, and the advantages of a
foster home over the parent’s home.’ ” Id. (citations omitted).

        Evidence presented at the best-interest hearings suggested that termination of respondent-
mother’s parental rights would provide ZL with permanency, stability, and finality. There was
evidence that respondent-mother’s mental health issues were ongoing and could prevent ZL from
living in a permanent and stable home. The Clinic for Child Study evaluation report indicated
that respondent-mother would need extensive therapy and that it was not in ZL’s best interests to
wait for placement until after respondent-mother received treatment. Jennifer Wilson, the foster-
care case manager, testified that respondent-mother had difficulty differentiating reality from
fantasy. Thus, there was evidence indicating that respondent-mother continued to have mental
health problems that could affect ZL’s stability, safety, and ability to live in a permanent home.

        The Clinic for Child Study evaluation also indicated that respondent-mother minimized
the severity of her past crimes. Respondent-mother failed to express remorse with regard to her
criminal convictions when Wilson talked with her about the crimes in July 2014. Instead,
respondent-mother denied that she had done anything wrong. The fact that respondent-mother
failed to express remorse for her conduct indicates that she may commit similar crimes in the
future. Therefore, the trial court did not clearly err when it determined that termination of
respondent-mother’s parental rights was in ZL’s best interests.

       Affirmed.

                                                             /s/ Donald S. Owens
                                                             /s/ Henry William Saad
                                                             /s/ Michael F. Gadola




                                                -5-